        Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 1 of 23 PageID #:106


    FIL ED                      BG                                                                      'lI
      4/2019
      6/1
             . BRUTO    N
   THOMA.SDG
           IS T R IC T COURT         UNITED STATES DISTRICT COURT           RECEIVED
CLERK, U.S
                                     NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION                       MAY   - 2 201s9
                                                                              THOMAS G. BRUTON
                                                                           CLERK, U.S. DISTRICT COURT

      Kp uvrxt         Ler
      (* ror+-0?3oo?'l)
      (Enter above the full name
      of the plaintiff or plaintiffs in
      this action)

                               vs.                 Case   No:
                                                   (To be supplied by the Clerk of this   Court)
      r/o tppusco
       Vc RpYe<
      Jru     th<i. Tndivqd,, \


      (Enter above the full name of ALL
      defendants in this action. Do not
      use "et al.")

      CIIECK ONE ONLY:                             AMENDED COMPLAINT

                      COMPLAINT UNDER TI{E CIVIL RIGHTS ACT, TITLE           42   SECTION 1983
                      U.S. Code (state, county, or municipal defendants)

                      COMPLAINT I,NDER THE CONSTITUTION (''BIVENS'' ACTION), TITLE
                      28 SECTION 1331 U.S. Code (federal defendants)

                      OTHER (cite statute, if known)

     BEFORE FILLING OAT THIS COMPI-,AINT, PLEASE REFER TO "INSTRUCTIONS FOR
     FILING." FOLLOW THESE INSTRUCTIONS CAREFALLY.
  Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 2 of 23 PageID #:106




I.    Plaintiff(s):

      A.      Name:     Krr vr      I      LE E
      B.      List all aliases:

      C.      Prisoner identification    number:   ?:l?- 0?3 OO7'{
      D.      place of present           Cqrn\ Dr PRat^ e ^ t rf Crr r<"tion S
                                  confine,n""r, CmL-

      E.      Address: ?.0 . bor- }tqool Ctttc
                                               \o r T c e oc o 8
      (lf there is more than one plaintiff, then each plaintiff must list his or her name, aliases, I.D.
      number, place of confinement, and current address according to the above format on a
      separate sheet of paper.)

II.   Defendant(s):
      (ln A below, place the full name of the first defendant in the first blank, his or her official
      position in the second blank, and his or her place of employment in the third blank. Space
      for two additional defendants is provided in B and C.)

      A.     Defendant: C
                                  f O T<d<>co
             ritte: fPrr<c{i             or,,o   1 ,{f, , , .
                                                                                 (
             Place of   Emptoyment OoolC Co,h*t1 De
                                                                    ?qrl"n,uo+ 6? o r r<r*>,S
      B.     Defendant:

             ritle: Ct>rrrc,Jn)",^\ off; uec
             Place of Emptoymen      t   todj,-lortnhl Dl?a.l-r'en(              *     Qo"    r.rhars
      C.     Defendant:

             Title:

             Place of Employment:

      (If you have more than three defendants, then all additional defendants must be listed
      according to the above format on a separate sheet of paper.)




                                                                                           Revised 9/2007
 Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 3 of 23 PageID #:106




IIL   List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any state or federal
      court in the United States:

      A.     Name of case and docket number: I
                                                      g C S L1 O

      B.     Approximate date of filing lawsuit:     (-A\-2o18
      C.     Li;! all plai4tiffs (if you had       i4tiffs), including any aliases:
                                                     f n LLc-




      D.




      E.                                                          I   court, name the district; if statp court,
             narne the county):                                                     o
                                               ffi Jtl(^ois
      F.            ofjudge to whom case *as      a-rsigne   a,       #     c/, lla(           ,T"l^s"^
                                                                                         ""
      G.     Basic claim made:




      H.    Disposition of this case (forexample; Was the case dismissed? Was it appealed?
            Is ii still pending?):




            Approximate date of disposition:      1-q-Zotq
IFYOUHAVE FILED MORE THAN ONELAWSUIT, THEN YOUMUST DESCRIBE TIIE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPE& USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AI\D FAILURE TO DO SO MAY RESULT IN DISIVtrSSAL OF YOUR CASE. CO.
PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.




                                                                                                  Revised 9/2007
  Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 4 of 23 PageID #:106




U ,              ADDlf lQAtRu Ltw,su                                     r   r
 A,   -J1:LV                                 r   -\lltr'e . d cgsc-              nn   f   doclctl
         Ilu-rn-br,r


 9, ,Apgryxlrnak d^{c- of {;l-i"* ',laweuil I
        3 /z s/ ea t.1

 c,'List all Plqinliffs                              ',




 D. Lill          ,.lf    defeoJq,nls                      Iq        Buffhnyn
      .c/o       Thsnas slrep,iff                    frr-fi4r r. f "r
   .'.
  E, Count i n ,^ihitf, +he ln-s,rif t*rar f;(*J:

  F,lLlfryr      e o{         I,    Afr, yh.o* case r^raj o,s.li6,*l :
   - Sltn,, n Johnrn l                           Col**oo

         $&siq
                       "lei^
                                   rn*-{s-       l   e rue


  H, D;s      p oJ i   *ion   rf    .l/-,,   s    c GJ    {. i S{; f t


                                                          Jis   pou#;        a




                                                          3-a
 Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 5 of 23 PageID #:106




IV.   Statement of Claim:

      State here as briefly as possible the facts of your case. Describe how each defendant is
      involved, including names, dates, and places. Do not give any legal arguments or cite any
      cases or statutes. If you intend to allege a number of related claims, number and set forth
      each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
      if   necessary.)




                                                                                     Revised 9/2007
 Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 6 of 23 PageID #:106




 rtga+f,/n Snuad, ?hrtc-qll? ssq,i V z I ,*


 f \           , r r'' *l^t 4o c"rrt , .{- '
         unl^'I i{                                               +o       *L
                               t t
 d4r.rron fro^ ou. te (/. .1hr" tlo
                                 ,                                    r




 ,rLi;   lo T   (r,   ntt-   ni)*   rt nur et ll       . n.t   tht,   nn       J-r   rol




t.hi.h     adn    l^,'.ee n cn .fiL W*e,.os   D;, o-LD
                                            "
vts**aue                     u)us o., dtlib+n{n       i"J,Yfrr-r.-u b
                "A;,-ln
r*l      ndt,
         naJI<l        nru , - ,"r, ,Un^r.
l-- L wn L lt , A)Ff.r^{
                 ^,      ctll b, c/o'7<&.rso
h* L J,'[ no{ lrk - %                     ?e.c^,S.,ncLl^el   aua)laLL
rne^"cv.a     ta a [- L '+l.e- i Sl<- ,r+ a n o4-h ,- a,rserr *                '


                      -h In ,utlri, nk ,l-lt- oruLh^ n r
nnrlrr.- rl'l* n,t,rs-."r,"1 l*,lntYkr, T *bn f ,e,
.1"   f,'1- ? qriLttarhcr( r{,ct,rnJ;n,9(,-                     a.rsa,         ll

{t u {fL.tn * .t ll ,
                                                                          Revised 9/2007
    Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 7 of 23 PageID #:106




        Swttt( T4eee *?-q/L fD -Y1l6 B€-sr                   of ery
        K^A2JLFDEE
        'jo,
                   c/o ?nVrS cQto'r<,.on                     'k l"cL
             'fo* -firu- i*l
             lolt                   ,Rve{e {-o%r-de1"r-age----
        up       14<. on/
        -I'1*."-..ugrQL           o{ l4r,+-,3 - ,hn{ . I
                                  fl*   pAy:Da( *;-;s,,(f. ily(
        i isi;E ie^dn                      Jau6tz- c" e/o ?u7-r

        fr,h tr   : ": *, %';' f /         iti*
                   ^ffif*fet:tla*--tr- mporl.L-b
        fitraur* of -:f/+
        11" )ncidz,,{ h c/o kJ*& "i d *A+Y
        bo*{ ttnr+ worLrY +lt *i"- 2'D nvd ?c
        ii   Di, 1,




-   -
        Suose-9iU"
        rfr:fYn;:,,f/r
                              Jrl*
                              lerh; rh Y4-.nl/ wik
                                        i,;iffitifr WI
         81'r't T '*'pr.{r'/ Y/1- ifrrr /"'^{ h (/a's
        Qn.lot -ea / TqJ*rqe D"r- -+, Tk {,*/ TU4+
        t/:u?"W,
                     i!"'t;:;! . r*i:fu{h
        in Yd f rc<' 5etltt / hrus' ,ro-/ aa.//e /
        ml q, cn i*ch , bl
                         itcqaF<-   7,. lnllrrntc
                            cqa) <- J   irlQtfoJ ,o/,   /d          ,C

                      *{touq I Y/<.^Chorlltale
        Qurs ft<frtu *{touqt    Y/, el,* L lta /t. *hf,l,
                                                   wtua,
              lod,lJ fl-L dforu /tt^[,in L Fh.(-.
                                   - q-S,A
Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 8 of 23 PageID #:106




  "M-ir*.*a&.              lii:li
                 ti",ii***,*-,"       .*tr*q l, iz z0::t?- -"
   L    uttrs   tu..nL bncL       *1* ..i(
                                     i^*o  ir;U f/*,
   5*ur^tz- tU ;!utrc*( frL&-- uhLw,,u,uJ c/olt /^ /
  Jrt   rq"*oLs      dns   {t* frc{ 'fAo* I /^ )6va5*
                           pi k-                     '
  p-sso,a,tlLx1 ^b,t-,.111 efa's *otl sa{S?A'l: -lod
  * L h:l lrt' L in 'cc ll eom p/iai. t ot1^ l,^ff*tn*
    OLccistc)Ns     r c /o fleyci c/o'f *-1n5"" *ruJ
    votlcrt,t*rn clol'-s ttu-L' crnh'{u** Jorrl^ls wa4'
    t--tJr,n)n t,bk-' *o r'tL. sa.fo ktep t\, f, L s wruilbn
   -or :fu pri sh*r! *pL JLk\d ifrclui,Li                   -
     t]t cl nlt retl- s*+p*.u*{t aLU unl.ei a/ar o?  ^oxff
   !,{*t"ftt'noo%}:f#,x:%,fr!l,o"
   *-f,*-s.r da-{<s




                                   5-B
Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 9 of 23 PageID #:106




   Wr*r. on -lL- t4- l?-or- lL-.-:,OT1 -;l;-
  k6,ot, k
  ?-<v,zs  h ,%,     b"If *-*/
                44"- b"tt * *r ftno"4+_!p
                                    ftnor/zla u$\s
                                               *,s
 -l"tU   b1  ry     L,*; o.  5f {  ,%!  ,T  cou) I
  trtyv"c ncrrrni rtoh|o +o - [e ( -# Z t S7 4.dy4 -.
          .                               (
                                                                    --
   ce!( k Lt 8Y , 'rLt T L&5 pt+h*,u,/
  bzlonutW: o,il-'of ,e-t( # q# 4a
                                             r+,-,k€.-
       o{t(* Lldr
  h dl[*                 Tlna 9*qsz-{"i\.*nlN
                 Lt6> Tlrn       9*r*;t"ilo**LN
  Wbdt| *l*,zh+ 4 L Jr) boZl7 Aa.,.a' )nr
  *!* prk"or*- oS ,/o fu1";"




   Th*  fn |t *f - *Acx- o llosoho,,s w'l/
  y{"r+ t fott v,id-4a f q *t(, , tnzJi.o, l r*1*f fr*4,
  )rtcf eahe 4x d "      r-af ct fr*7 t
                            'Lh+u




                               5:C-
 Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 10 of 23 PageID #:106




VI.   The plaintiff demands that the case be tried by   a   jury.


                                                        CERTIFICATION

                            By siping this Complaint, I certi& that the facts stated in this
                           Cornplaint are tnre to the best of my knowledge, information and
                           belief. I understand tlrat if this certification is not correct, I may be
                           subject to saqctions by the Coun..
                                                t               ..*,-
                           signed   u" 25 i         d^y      orl"t/   I   ,zoillL-l


                           (Signature of plaintiff or plaintiffs)

                           ,(rtvrM l rt
                           (Print name)

                           )rttqo *-?oo 7{



                          (Address)




                                                                                               I



                                              (b)                                     Revised 92007

                                                                                         i
Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 11 of 23 PageID #:106




                                       Dl5 Tr.t cT




                                                          )
                                                          )
                                                       )
                                                      )                xo.J6,-0.l_6le
                                                      )
                                                      )
                                                      )

                                     PROOF/CERTIFICATE
                                                              OF   SERVICE




  lllfs.E   TAKE NorrcE rha
  H*tT**.ffiil-tffi
  :ffitr3.;r*',;-ili;il;.lffi
  the       p"rffi#i
  f; United Starg
                                 5
                              frj;H:lffigg
 DATED. 'l-    )y- , ,                           kt
                                                 NaueJ
                                               lD.o.c.r:
                                               td-co,                correctiona-iG
                                               'ohln
Subscribdandswomtobeforemefiis
                                            2g    aalof       A?r,l ,20 n       .




      "OFFICIAL SEAL'
             C VAl.lCO
     Ndary Public, stab of   lllft
     Commission Epires   lZl
                                   Case: 1:18-cv-05690
                                      COOK             Document
                                            COUNTY SHERIFF,S      #: 17 Filed: 06/14/19 Page 12 of 23 PageID #:106
                                                             OFFICE
                                        (Oficino del Alguacil del Condodo de Cook)

                                        INMATEGRIEVANCE FORM
                                        (Formulorio de Queio del Preso)




    E Grievance                                                                                                        E Superintendent:
    E Non-Compliant                     Grievance                                                                      E other:

   PRNT - INMATE LASI NAME (Apellido del Preso):                                          PRlt{T - FIRST NAME (tulmet Nombrc):                                      INMATE BOOKING NUMBER frdedentifreci6n del Preso)

                                                                                                                                                                                             '.;
      t
   i,4o                                                                                             L,, ,..,                                                          #itl r' I                    *,t-,    ;t;.


                                    Your grleved hsue must meet all crheria listed below ln order to be assigned a control #, to be appeahd and/or to exhaust remedies.

   custodyinmate, or decislons oithe inmate dlsclpllnary hearings officer.

   sexualassault, herassment, voyeurbm, or abuse no tlme llmlts exist. lf you believe an exceptlon applt€s please s€e a CRW (Correctional Rehabilitation Worker.l
   Thegriened lssue must not bea repeat submisslon ofa grievance collected withinthe last 15calendar days.
   Thegriet ed bsue must not be a repeatsubmission ofa grievancethat ptevlouslyrecehrcd a responseandwas appealed.
   Thegrl€rred lssue must not be a repeatsubmission ofa grievance that previously recelved a response and you chose notto appeal the response wlthin 15 calendar days
   ThegrlevEd lssue must not contaln ottensive or harassing language.
   Thegrievance form must not contaln morethan one lsiue.




   Et     asunto de la queia tiene que satlsfacer todo el criterlo llstado mds abaio para obtener un nrimero d€ contol, para ser apelado y/o agotar todos los remedlos posibles.

   deslgnaci6n del preso. Tal como ,i$go de seguridad o custodia de protecci6n para los presos, o decisiones del oficial de audlenclas discipllnarlas para los presos,



   oRc/cRw).
   El     asunto de la queja no puede ser una repetlci6n de una queJa sometida en los ihimos 15 dlas calendarios..
   El     asunto de Ia quela no puede ser una repetici6n de una queja previamente recibida y la cual ya ha recibido una respuesta y fue apelada.

   los 15 dias calendarios.                                                                                                                                                                                   A
   Elasuntod€laquejanopuedecontenerlenguajeofensivooamenazante                                                                                                           f      / .l -/                      A
   [a solltud de la queia no puede contene] mds de un asunto.                                                                                                        f        X A , 14, {=                  / \

   REQU]RED.                              REQUIRTD.                            REQUIREO.                                                             REQUIRED.
  DAIEOF INCIDENT                         TIME OF INCIDENT                     SPECITIC TOCATION OF INODENT                                          NAME and/or IDENTIFIER(Sl OF ACCUSED
  (Fecho del lncidente)                   (Horad del lncidente)                (Lugar Especifico del lncidente)                                      ( Nombre y/o ldentificocihn del Acusado)

  .                     't-t-,n)                                                                                                                     ,.!, r     ,        jl-*''it
               ,
                   .4         I                                                                                                                                                     .:'-rt
                                                 ':               * .'*             ,.    , ,, , ri ir-
                                                            {.                -,-

- ;"          ':



                                                                                   t
                                                      -..        i t',i.;.,       j.'        .'t'         .'.!.   rlrrt.!           ..'i

                                    !                                                                                        t
                                                                                                                                 ;,;
                                                                                                                                 t:l
                                                                                                                                 -'j';,".[      ;t      '




  I{AME OF STAFFOR INMATE(S) HAVING INFORMATION REGARDIN6 THISCOMPIAINT:                                                                     INMATE 516NATURE | ( Firmd de I Pr"?so ) :
  (Nombre del personol o presos que tengan informoci6n:)




  CRWPTATOON COUilSEIOR (Prlntl:
             ;-, ,:
  SUPERINTENDENT/DIRECIOR/DESIGNEE                    (Print):                                 SrcNAiUEE



lrCN{oa}tAUG 16)                                         (wHm Gox - rNmE      s€RvlcEs)                           (YELil @X - CRWPnTOON      COUNSETmI                                             lnNx 00?Y - |NMAI)
                            Case: 1:18-cv-05690
                               COOK             Document
                                     COUNW SHERIFF's      #: 17 Filed: 06/14/19 Page 13 of 23 PageID #:106
                                                     OFFICE
                                    (Oficino del Alguocil del Condodo de Cook)

                                   TNMATE GRIEVANCE FORM
                                   (Formulario de Quejo del Preso)




   E     Grievance                                                                                                             E Superintendent:
   E     Non-Compliant Grieva nce                                                                                              E other:

   PRINT - INMATE LASI NAME (Apellido del Preso):                                       PRINT - EIBSLNAME (!ri me r Nombre ) :                                                INMATE SOOKING NUMBER (f de r'dentifl@ ci6n del Preso)


                                                                                                                                                                             ":
                                                                                                                                                                                  {i i q     t-:   l-t:   {   t.,   (\,+ i..'
                                                                                                                                                                              OAlElFe&d):

       q- ,i{;                                                                                                                                                                    |",

                               your grhved issue must meet all criteria tisted below in order to be assigned a conrol                                    #,    to be appeahd and/or to exhaust remedies.

  custody inm.te, or decisions ofthe inmate discipllnary hearings officer.

  sexuilassault,harassment,voyeurlsm,orabusenotlmelimitsexist. lfyoubelieteanexceptionappllespleaseseeaCRW(CotrectionalRehabilitatlonWorker.l
                            a repeat submission ofa ttievance collected wfthlnthe hst 15 calcndardays.
  Thegrieved issue mustnot be
  Thegriered lssue must not be           a   repeatsubmisslon ofa grlevancethat previouslyrecehred                 a   responseand was appealed.
  Theiriered  issue must not be a repeat submisslon ofa grlevancethat prevlously recelved a response and you chose                                 notto appeal the response wlthin           15   elendar days
  ThetrielrEd lssue must not contaln offensive or harasslng language.
  fhegrlevance form must not contain morethan one lssue.



  El asunto de la queja         tiene que satisfacer todo                el criterio listado m6s abaio para obtener un n0mero de control, para ser apelado                            y/o agotar todos hs remedios poslbles'

  designaci6n del preso, Tal como rlesto de seguridad o custodia de proteccl6n para los presos, o decisiones del oficial de audienclas dlsdpllnarlas para los presos.



  {rRc/cRwl.
  El   asunto de la queia no puede ser una repetlci6n de una gueia sometida en los fhimos 15 dlas calendarlos.
  El   asunto de la queja no puede ser una repetlci6n de una queja preuiamente reciblda y la cual ya ha recibldo una respuesta y fue apelada.

  los 15 dlas calendarlos.
                                                  amonarante
  Et asunto de la queja no puede contener lentuaie ofensivo o
  t    solltuddelaqueja       nopuedecontenermisdeunasunto.                                                                                                                        *      /, / . L
                                                                                                                                                                                  f,-4,/////t    /                   R
                                                                                                                                                                                                                    l-,

  REQUIRED.                              REQUIRED.                                REqUIRED.                                                               REQUIRED.
  DAIEOF INCIDENT                        TIME OF INCIDENT                         SPECIFIC TOCATION OF           IilgT'ENT                                NAME and/or IDENTIFIER(S) OF ACCUSED
  lFecho del lncidente)                  (Horod del lncidente)                    (Lugor Especifrco del lncidente)                                       (Nombre y/o ldentificaci6n del Acusodo)


                                                                                  ;   ,,'ii   .,.
                                                                                                    ,   i '(tt                                        i,,{:!   f W . :, !.4 !,a d ---'" " :, i

  :,                i.'i
                                                                  ,1.                                      ,
  ' . , :                  I , ' ," .'          .':,. r :     i '. ',:
                                                                             t,




  NAMEOF SIAFF OR INMATE(SI HAVING INFORMATION REGARDINGTHISCOMPLAINT:                                                                              NMAI       E   SIGNATURE : (F irmo del Preso ) :
  (Nombre del personol o presos que tengon informacian:)




                                                       (Printr:



{FCN-4Od)(AUG 15)                                           (wBm coft-rilmIE s€Rvrcsl                                    fiaroil   @ry - cRwPLATooN couNsEroR]
                             Case: 1:18-cv-05690
                                COOK             Document
                                      COUNTY SHERIFF'S      #: 17 Filed: 06/14/19 Page 14 of 23 PageID #:106
                                                       OFFICE
                                          (Oficino del Alguacil del Condodo de Cook)

                                        INMATE GR!EVANCE FORM
                                        (Formulario de Queja del Preso)


           Emergency Grievance
      E    Grievance                                                                                                                       E Superintendent:
      E    Non-Compliant Grievance                                                                                                         E other:
      PRINT - INMATE IAST NAME (Apellido delPreso):                                                 PRINT - FIRST NAME (Pimet Nombre):                                                          INMATE BOOKING NUMBER (# derdentificocion delPreso)


                                                                                                    l\'x LV//J                                                                                  *(;I1C4';i<',e'ii
   DIVISION (Divisi6n):                                                                                                                                                                         DATE(Fecho):

           q-       l-D                                                                                  ,'I *'("
                                                                                                        I { UJ                                                                                             t!*'+-iY
                                Your grieved issue must meet all criteria                           list.i below    in order to be assigned a control #, to be appealed and/or to exhaust remedies.

   custody inmate, or decisions ofthe inmate disciplinary hearings officer.

   sexualassault,harassment,voyeurism,orabusenotimelimitsexist.                                     lfyoubelieveanexceptionappliespleaseseeaCRW(CorrectionalRehabilitationWorker.l
   The grieved issue must not be a repeat submissiop of a grievance collected within the last 15 calendar days.
   The grieved issue must not be a repeat submissidft lif5 grievance that previously received a response and was appealed.
   The grieved issue must not be a repeat submissioii ofi grievance that previously received a response and you chose not to appeal the response                                                             within      15 calendar days
   The grieved issue must not contain offensive or harassing language.
   Ihe Cri:val::Igrm must not contain more than one issue,



   El asunto de la queja tiene que satisfacer                                todo el criterib listado mis abajo para obtener un nimero de control, para                               ser apelado            y/o agotar todos               los remedios posibles.

  designaci6n del preso, Tal como riesgo de seguridad o custodia de protecci6n para los presos, o decisiones del oficial de audiencias disciplinarias para los presos.



  (rRc/cRwl.
  El asunto de la queja no puede ser una repetici6n de una queia sometida en los  fltimos 15 dias calendarios.
  El   asunto de la queja no puede ser una repeticidn de una queja previamente recibida y la cual ya ha recibido una respuesta y fue apelada.

  loslSdiascalendarios'
  Elasuntodelaqueianopuedecontenerlenguajeofensivooamenazante -'r                                                                                         f * .1 f (', r r                                       ^ t, (/-           \,/            .r.
                                                               7;                                                                                rl       F ivi f,- i_.. C-L                                     t,
                                                                                                                                                                                                                 I\J                V              *'.'!'
  LasolituddelaquejanopuedecontenermCsdeunasunto.                                                                                                        l/-l- iL- l\ LIL                                             \-              I

  REQUIRED -                               REQUIRED.                                      REquTRED      - Ce   ll   ' L l t, tl                  A rr   ii                                -tlt*'r rlA S lVA+1q
  DATE OF INCIDENT                         TIME OF INCIDENT                               SPECIFICTOCATIONOFINCIDENT...                           .                    NAME and/or lDENnflER(S) OF ACCUSED -
                                                                                                                                                                                                                                             r\,i i rr. , ! .-. ,il(
  (Fecha del lncidente)                    (Horod det tncidente)                          (Lusor Especifico det tncidente) L,t U                  1- f. Ll             (Nombre        y/o   ldentificoci6n del Acusado)
 ' -i';-1fr
   *iLit                                  !
                                               r:   *i   :,   i,_.i   l   ,;: 1
                                                                                                                                 pa'J             i1.r:ort
                                                                                                                                                                                                                                                             l"r.t   l
                                                                                                                                                                                                                                                        -i
Ii.-J3-I't-lct                                                                                                                                                                                                                              r-/     *      i" r:I3,r          r._r



                i: A:{.AiilaFt                            Rtl L.{v rirj                                              -t)'td4 i'., J.k r,, 1l l.-, lei.l,
                            i
                            -+.1                                                                                               l     ". ,. ,.. i.,f- ,--i j i           r".r,
                                                                                                                                                                                      '

:,1   r,','..: ri            i; r:i.lil ;i :                                                                                   i;i         n,,   r 'iila.!
                      ",,j1'                 ".(.r.",i,
                                                                                                                                 I
                                                                                                                                                                                                             r
                                                                                                                                                                                                             I


                                   ;li,                                                                                                                            i                                                                                          ' r!
                                                                                                                           r         1",                                        .1,         :   l'l                                 a,'ti                ":i.li'i
':'j..r                               i_. -'..,
                  t.i:".i
                                    J     i'    1;   ;,i%.                                                                           +'.r r ( ii
  ti{    i,tA i r.€                 .-1,,t+-                                'rr   i rt',i.t ri                                                                                  ,'r i
                                                                                                                                                                                  li r9'(
                                                                                                                                                                                                                  ."
                                                                                                                                                                                                                  ,l t,i
                                                                                                                                                                                                                      -1rJ
                                                                                                                                                                                                                          ;    !r
                                                                                                                                                                                                                                             r*,{ ,l
                                                                                                                                                                                                                                                                     rf;   caii
                                                                                                                                                                                                      tr                                Ii               \lili
 NAME OF STAFF OR INMATE(S) HAVING INFORMATION REGARDING THIS
 (Nombre del personol o presos que tengon inlormoci6n:)
                                                                                                                    r: g-16      '-r (t yr" :                 INMATE SIGNATURE                  |   (Firmo   del Preso):                     .-.
  . l.      r          f'
  ;,'1 1ll.      (,   -1'.,, r- i, r--ii                                                                            Cl'c !rda:.,,c,

 CRWPTATOON COUNSETOR {Print}:                                                                           rcN/iIu,RE:       .i/                                                                               .DATE   CRwPTA/OON                COU NpETOR RECIEVED:

       (r*:iw                   I (u./i4.,                                        j{,                     L"ntl     ,'     -     S     ,1'",1-r:h--i         *f;                                                  -1.
                                                                                                                                                                                                                     ,        t./,.*_
                                                                                                                                                                                                                         *' /i I ./
                                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                                     ,/ ,/ i:-.{
                                                                                                                                                                                                                                                    r'
 SUPERINTENDENT/DIRECIOR/DESIGNEE                             (Print):



                                                                  (wHtrE @PY- tNMAft    STRV|CE5)                          (YELIW          @PY   -CRWPUIOON                                                                         (PINK
                                                                                                                                                              COUNSELOR)                                                                    @PY-     INMATEI
                                     Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 15 of 23 PageID #:106
                                          COOK COUNTY SHERIFF'S OFFICE
                                          (Oficino del Alguacil del Condado de Cook)

                                          NON-COMPTIANT                     G   RIEVANCE RESPONSE FORM
                                          (tnterno no Oueio Solicitud Resouesta)


 PRINT -     INMATE           Sf NAME (Apellido del Preso):                               PRINT - FIRST   NAME (Primer Nombre):                                        INMATE BOOKING NUMBER (i de identificocion delPrcso)
                                                                                                                                                                              .^,             ,4\              rt-1       4..               .'-t,','
                   L         l-
                                      i                                                                   / { i/ /{w,                                                    -t"'/U'luUt'//
                                                                                                                                                                                       -

 DIVISION (Divisi6n):                                                                          ^
                                                                                          ''u'"n'*)'i;.0"
                                                                                                                                                                                   OfM
                                                                                                                                                                       INMATE'S GRIEVANCE t                             o ATE   (F   rh   o):




                             fll
                                   L.,j
                                      I                                                                             {tr-r
                                                                                          GRIEVANCE CODE (C6digo de Quejol
                                                                                                                                    r            }                             i/:/ I ./,/ ^:
                                                                                                                                                                       DETERMINED BY C.R.W.ldeterminddo por el T.R.C/C.R.W.l

                                                                                                          z/ru
 INMATE s (SHORT                   (# Del Preso (# corto)):


      osgysEs                                                                                                                                                           (E1,t I /"t-rf iri.'J \ I
      Your grieved issue is not being processed due to the checked area(s) below. This grieved issue will not be.assigned a control fi, cannot be appealed
                                                              and remedies cannot be exhausted
  E The grieved issue is one of the following non-grievable matters: formulation of departmental policies, inmate classification including designation of an inmate as a
  security risk or protective custody inmate, or"decisions of the inmate disciplinary hearings.officer.
  ffhe grieved issue did not occur within the last 15 calendar days nor is it an allegation is of sexual assault, harassment, voyeurism, or abuse. lf you believe an
 'exteption applies please see a CRW (Correctional Rehabilitation Worker,)
  E The grieved issue is a repeat submission of a grievance collected within the last 15 calendar days.
  E The grieved issue is a repeat submission of a grievance that previously received a response and was appealed.
  El The grieved issue is repeat submission of a grievance that previously received a response and you chose not to appeal the response within 15 calendar days
  E Offensive or harassing language was used
  E The grievance form contains more than one issue.
  E The grievance issue pertains to non-jail related concerns such as with arresting agencies, judicial matters, or medical staff at outlyint hospitals, etc.
  E Other reason not listed


       El   asunto quejado no se est6 procesando por las siguientes razones que est6n marcadas debajo. El asunto quejado no se le asignar6 un ndmero de
                                               control, no puede ser apelado y los remedios no se pueden agotar.
 E El asunto de la queja es uno de los siguientes temas, que no se consideran quejas formales: Formulaci6n de reglas del departamento, clasificaci6n del
 detenido incluyendo designaci6h del detenido, tal como riesgo.de s*duridad o custodia de proteccirin.para los detenidos, o declriones det oficial de audiencias
                                                                                                                                                                                   .       ..'    :

 E    El asunto de la queja debe haber ocurrido dentro de los 15 dias calendario, y no se trata de acoso sexual, hostigamiento, voyerismo, o abuso. Si usted cree
 que existe una excepci6n, hable o vea a un Trabajador de Rehabilitaci6n Correccional (TRC/CRW).
 E El asunto de la queja no debe ser repetido de una queja que .fue sometido dentro los 15 dias calenda.rios.
 E El asunto de la queja es una repetici6n de una queja previamente reclbida y la cual ya ha recibido una respuesta o ya ha sido apelada.
 E El asunto de la queja es una repetici6n de una queja previamente recibida y la cual ya ha recibido una respuesta y usted decidi6 no someter una apelaci6n
 cobre la deeiskin dada en los 15 dias cabndario.
 E El asrmto de la queja contiene lenguaje ofensivo o amenazante
 tr La solitud de la queja contiene mis de un asunto.
 E El asunto de la queja corresponde asuntos no relacionados con la circel, tal como preocupaciones sobre la agencia de arresto, asuntos judiciales, o
 empleados m6dicos de hospitales perif6ricos, etc,
 EI   otra razrin

            \;,/
                   1Ff
                              i.
                                           0,.f      it:t#tr{['                             /,{{ /{il
      - //'ti:                             ttf/tur{t/                               ]:,:- !        i/{
                                                                                                   ti n:i "?V'd '! (J {'l- /:./'f,'                            ,         .,    l       ,- ,      t.,
                                                                                                                                                                                                           1,i77'*/ ,/-t' .t/"L-/
                                                                                       1 V?/ {-*ili"ir'''i' ,/,; /*i :,

                         i;t,',..!            y.              -,l't.-;ir'             i      t.-'r-r            i!.rt'.                                            -                                   {
                                                                                                                                       -,t1..-

                                            t- {;   *q,,{   ,.rl ,'i ;,n',,j               {;ftt

 NAME OF INDIVIDUAL RESPONDING (Nombre del                                                     SIGNATURE OF INDIVIDUAI- RESPONDTNG (Fnma del                                        DATE lFechdli
                                                                                                                                                                                                                 j.
personolo presos que tengon informoci6n:)                                                      personol o,pr,esos que tgngon inJormoci6n)                                                                       /:
                                  !. t 7.w 1,..i t_,/ -, ',. I
                                                         j-                                                                                                                                                t     l--.
      \ /,. i.t                                                                                        lr'l. .l'-                                                                          /.--1 |
                                                                                                                                                                                             tt"i.,?J,'!
                                                                                                                                        1-iSa4                                                                   ./ ,/ / /i.
                                                                                                                  -r'l.'tffi
                                                                                                                           DATFRESPONSE RECElVEDlfecho de recibo de respuesto):

                                                                                                                                   l't; - ii,              -   j?r
                                                                                                                                         ,           l:i

                                                                                                                            ,
                                                                                                                            \.L
(FcN-4OcXAUG 15)                                                                -   TNMATE    SERVTCES)                   (YErrOW COPY       -   CRWPLATOON    COUNSELOR)                                      (ptNK COpy             -   TNMATE)
   Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 16 of 23 PageID #:106



                                              7   LAWYERS'
                                              COMMITTEE
                                                for Civil Rights



April 5,2019



Mr. Kelvin Lee, #2017     07 3007 4
Cook County Department of Corrections
P.O. Box 089002
Div. 9-1D-l185
Chicago,     IL   60608

Re:    Request for Legal Assistance

Dear Mr. Lee:

        The work of the Chicago Lawyers' Committee is largely restricted to litigation
addressing civil rights violations in housing discrimination, voting rights and school
expulsions/suspensions in the Chicagoland area. It follows that your case is not one in which we
would normally become involved.

       I hope that our determination does not deter you from seeking assistance elsewhere.
Good luck in your efforts to resolve your problem.

Sincerely,




Elesha Jackson
Director of Administration
       Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 17 of 23 PageID #:106



 9i:h:vJ"r"n'"
 March 21,2019

 Kelvin Lee
 20170730074
 DIVg-ID-I I85
 PO Box 089002
 Chicago,IL 60608

 RE:     Your Recent Request for Legal Assistance

 Dear Mr. Lee:

 Thank you for contacting the Family Defense Center. We appreciate your interest in our services. I am
 writing to inform you that we a^re closing your file in our office because we are unable to give any
 consideration to filing or assisting with an affirmative lawsuit in your case due to our limited resources.

Please note thatif you choose to pursue any affirmative lawsuit, there is a strict two-year staiute of
Iimitations, which starts from the first date you had reason to know about the injury or harm you are
claiming.

If you would still like legal assistance with this matter, I                    can make the following referrals which            will
have their own rates for fees:


                  Yt
                  -    Loevy&Loevy
                       311 North Aberdeen Street
                                                                                     The Deratany Firm
                                                                                     221 NLaSalle St#2200
                       3rd Floor                                                     Chicago,IL 60601
                       Chicago, IL 60607                                             (312) 8s7-728s
                       (312) 243-s900

We wish you and your family the best of luck. At this time, we are unable to provide you with any
additional assistance and have closed your file in our office.

Sincerely,




7 \->
Bryan Liberona
Intake Attorney




       lll   S.   Wacker Dr., #5OO1. Chicago, lL 6O6OG   .   P:3-12-251-98O0'   F:   3.12-251-9801 .www.familydefensecenter.org
          Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 18 of 23 PageID #:106


                                                      Llw Orrlcls
                                   KrNNprr{ N. Frlx*rAN P.C.
                                                                           -*.
                                                                      March 2g,zoLg
             Kevin Lee
             20t7-0730074
             P.O. Box 089002
             Chicago,IL 60508-9002

                      Re: Your Rcccfit   Lctter
             Dear Mr. Lee:
             Thenk you for your letter. Unfortunately, my firm is too busy to represent you.
             This is not because your claims lack merit, but rather because we ere completely
             overloaded with other work.
             Ifyou               recruit a lawyer for you, you mey submit this letter to the court
                     ask a court to
             to demonstrate that you have tried to get a lawyer yourself.
             Good luck to you.




KennethN.Fleman (3tz)253-7L99 knf@kenlaw.com                          Joel A.   Flaman   (stz)   zs3-?207   irf@kenlew.com

  200 South Michigen Ave, Suite 201, Chicago, Illinois 60604   o   T:(312) 427_3zOO. F:(:12) 4zZ_ggZOr www.kenlaw.bom
     Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 19 of 23 PageID #:106




                                         UPLC
                                           UPTOWN PTOPL['S I.AW                    CENIiA

                            .1411   \orth Slrt'r'idi:rt I Chicago. Illinois $0{:+{)
                                  l'ltotNr,: 77i.7{i9.14 I   Ii     l;.'irx: 771.71)0.2J:1.
                                               u rr rr.tr 1lk:r.lricagrl.ilr'e
 February 4,2019

 PRMLgcnp LBcAL              CONINdUNTCATON

Kelvin Lee
20t70730074
Cook County Jail
P. O. Box 089002
Chicago, Illinois 60608

Re: Request for Assistance



We received your letter asking for help with your civil rights case, criminal case or other
matrer relating ro your situation in prison. Unfortunately, we are not in a position to assist
you, We are a very small legal clinic. While we represent many prisoners, we get hundreds of
letrers asking for help, but unfortunately we can only help a very few people. For your
information, we do not practice criminal law--including appeals, habeas, post convictions, etc.

Please be assured rhar our inability to help you does not mean that you do not have a good
ctairn. We are forced to turn down many claims which are borh morally compelling and have a
sound legal basis. We simply do not have the resources to help everyone who needs help.

If your question    is about a case you want to bring challenging the way you are being treated in
prison, be sure rhat you exhaust all administrarive remedies. A guide for Illinois prisoners is
enclosed. We are returning any documents you sent us. We haoe flot keflt cofi'ies. We wish
you the best of luck.

UPLC receives hundreds of letters a month, most of which describe horrific conditions or other violations of
people's rights in lllinois prisons. While UPLC wishes we had the resources to take on every meritorious case,
we do not. We are a small organization, with only two attorneys. We are therefore severely limited in our ability
to obtain relief for individual matters.

Howeve1 we-do notTeileve tnat tre corts are the only answer. Letting tEFlbiicand our eleatad
representatives know what's going on behind the prison walls can start the process of change, and local media
has recently become much more interested in covering these stories. The information you give us is
   Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 20 of 23 PageID #:106



 conlidential, and covered by.attomey client privilege. we can not
                                                                   divulge that information to anyone without
your permission. Therefore, if you want uPLc t9
                                                    gnap your experience, please send ug a ietter saying this is
okay' No special form is needid: just a regular letter is itl rD
that is of course fine too. Just let us tnow]
                                                              il;J:it   you want to keep your business private,


The spread of knorledge is one-of the greates]
continued fight against the hontfic treatment youlTls
                                                  and countlese oth-ers ardsuffering.'
                                                                                          -
                                                      in effectuating change. fiank you for your help in our
                                                                                            t


                                                         Give Uptown People's Law center
authorization to share my inforuation.



Date:


Take care and keep strong.

Sincerely,
?{*rero                   y'ao     €ec
             "cnflo'o
  Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 21 of 23 PageID #:106
     case: 1:18-cv-05690 Document #: i.3 Filed: o4togtLg page 1 of j. pagelD #:73



                      IN TIIE UNITED STATES DISTRICT COURT FOR TIIE
                              NORTIIERN DISTRICT OF ILLINOIS

 Kelvin Lee (#20 17 -07 3007 4),                )
                                                )
                         PIaintifl              )
                                                )              Case   No. l8 C 5690
                 v.                             )
                                                )              Judge Sharon Johnson Coleman
                                                )
 C/OTedesco&C/OReyes,                          )
                                               )
                         Defendants.           )

                                              ORDER

         On November 26,2018, the Court ordered Plaintiffto submit an amended
                                                                                  complaint and
gglresronding completed USM-285 service            by January l0,2otg. t8l At plaintiff s ,"qu"ri
                                             forms
[9]' the Court extended that deadline to March 4,20lg.Plaintiffnow seeki an additional extension
 of time to comply. Uzl Plaintiffs motion [l2] is granted; Plaintiff shall comply with
                                                                                                   the
 Court's order of November 26,2018, by May g,20lg. If he fails to comply by
                                                                                       thai date, this
case will be summarily dismissed. Ruling on Plaintiffs renewed motion
                                                                                        fo.
representation [l l] is defered for consideration along with any amended complaint. "tto-.y
                                                                                           The Court
notes, however, that little has changed since the Court iesolvea itaintitrs prior
                                                                                  motion for attomey
representation. t8l Plaintiff s filings remain organized and detailed, und pluintiff
                                                                                         still upp"*i
capable of drafting and submitting an amended complaint.

Date:4/912019                                                 /s/Sharon Johnson Coleman
                                                              Sharon Johnson Coleman
                                                              U.S. District Court Judge
                                           _T                                     'xl
                                           \                     (>pv _        9J
                                                                 <        _1    o (nl
                                                                               do E1
                                                                 3;f
                                                                 -n9u)         +  ZI
                                                                  o'frr        wo r-l
                                                                 \o     o r\l           C\I
                                                                  H3n
                                                                  rop
                                                                        +
                                                                        J.
                                                                      oo
                                                                 C\ q-) u
                                                                 olr
                                                                 F
                                                                 o
                                                           ,,i
                                                                 o0




O LJ
                      (zr
+
                      g SO
                        \zr a1
          -$ {-         'Tl
-            f,                                  aE
                                                 Y:
b                                                       -
          (n q                       v,1         O[-
                                                 \.-
                                                 A:
s                                                \r,   :
O         aC                         \-\         N=
                                                 -\.
             o                        N         N)--
                                                oS
          +               al                    -A _-
                                                ra
H s                                  q8         t+,
                                                       --E
                                                -l     -
                                                       -E
t-                        H .)G                 @=
          v
          ,fo             r
                          g o-
Z.        +,                c  rtl
o         ?s              Z
          (n              o          qF
h         o
                                                                                  Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 22 of 23 PageID #:106




          F               (^
s\        2
    ca'                              ?n
fi- q-:::                            +
                                     -5*
    N.
    t-
    o 6 ."{$                         ,b
          $                    iq,
                                     3
                I.6   I
                                                                            Case: 1:18-cv-05690 Document #: 17 Filed: 06/14/19 Page 23 of 23 PageID #:106




, iltlil   |ilil   lll   lllil   llill llll! llil llil lllil ll   llillll

                           PaPeou ueLlrn lBenbaJ
  Iequr.rnou B e^Iecal non
                                                         "ro?IE
